DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/02/2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection set forth below as necessitated by the amendment.
Regarding Applicant’s assertion on page 15 of the Remarks filed 08/02/2022 that Madani does not teach that the algorithmically generated training images comprise input images “augmented to include added image noise, image flipping, and/or image distortions”, Examiner respectfully disagrees. As clarified in the rejection below, Madani does indeed disclose generating augmented training data by using added image noise (Madani, ¶0052), and suggests that augmenting using varied lighting, field of view, and spatial rigid transformations is well-known in the field of data augmentation for machine learning applications (Madani, ¶0032). The grounds of rejection set forth below has been modified to address this and the remaining amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9-10, 12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. 2020/0258223 A1 (hereinafter “Yip”), in view of U.S. PG Pub. 2019/0197358 A1 (hereinafter “Madani”), and further in view of “Deep Learning‑Based Retrieval System for Gigapixel Histopathology Cases and the Open Access Literature” (hereinafter “Schaer”).
Regarding claim 1, Yip teaches a computer-implemented method for analyzing an electronic image corresponding to a specimen (Yip, ¶0018, Fig. 6), the method comprising: 
receiving a first target electronic image corresponding to a target specimen, the target specimen comprising a tissue sample of a patient (Yip, Fig. 6, Step 610; “new (unlabeled or labeled) histopathology images may be received at the block 610”); 
applying a machine learning system to the first target electronic image to determine at least one characteristic of the target specimen and/or at least one characteristic of the first target electronic image, the at least one characteristic comprising specimen information and/or a biomarker, the machine learning system having been generated by processing a plurality of training images to predict the at least one characteristic (Yip, Fig. 6, steps 608-612, ¶0201-0203; “a block 608 generates a trained deep learning framework multiscale biomarker classification model…new (unlabeled or labeled) histopathology images may be received at the block 610 from the physical clinical records system or primary care system and applied to a trained deep learning framework which applies its trained cell segmentation, tissue classification model, and biomarker classification models, and the block 612 determines a biomarker prediction score.”); 
determining, by the machine learning system, a predicted likelihood, using a heuristic or a classifier based on an uncertainty estimation, that a location contains a biomarker, the biomarker comprising an over-expression of a protein and/or gene product, amplification, or mutations of specific genes (Yip, Fig. 6, steps 610-612, ¶0093, 0097-0103, 0202-0203, 0222; “the block 612 determines a biomarker prediction score” wherein Yip discloses many examples of biomarker expression that may be predicted from histopathology images, including expression of  various proteins and genetic products/mutations (see Yip, ¶0097-0103). Yip additionally teaches using a heuristic or classifier along with an uncertainty determination (“accept/reject process” with uncertainty range in ¶0222) for the biomarker status prediction.); 
outputting the first target electronic image identifying an area of interest based on the at least one characteristic of the target specimen and/or the at least one characteristic of the first target electronic image by displaying a heat map overlay on the first target electronic image based on the predicted likelihood determined by the machine learning system that the location contains the biomarker, the heat map overlay being displayed transparently or translucently over underlying tissue (Yip, Fig. 6, steps 610-612, Fig. 9, step 906, ¶0204, 0245-0247; “an overlay map may be generated showing the predicted biomarker status for display to a clinician” wherein “the overlay map generator 324 may display the digital overlays as transparent or opaque layers that cover the histopathology image, aligned such that the image location shown in the overlay and the histopathology image are in the same location on the display. The overlay map may have varying degrees of transparency.”). 
Yip does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Madani does as follows. 
Madani teaches the training images comprising algorithmically generated training images, the algorithmically generated training images comprising input images that have been augmented to include added image noise, image flipping, and/or image distortions (Madani, ¶0032-0035, 0052-0054; “utilize a GAN based mechanism for producing an augmented set of medical images…to increase a size of the training medical image dataset” wherein the GAN takes as input a random noise vector to generate the augmented training images.).
Madani is considered analogous art because it pertains to training a classifier for detection of abnormalities in medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue specimen analysis method taught by Yip to include using automatically generated augmented training data in the training data set, as taught by Madani, in order to increase the size of the training set and thereby reduce “the amount of time, resources, and human effort needed to produce a sufficient size training medical image dataset for training a classifier. Furthermore, the resulting trained classifier is more tolerant of data presented for classification from new domain sources as the trained classifier is trained to operate on unlabeled real image data” (Madani, ¶0035). 
The combination of Yip in view of Madani does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Schaer does as follows. 
Schaer teaches receiving a second target electronic image corresponding to the target specimen; determining a first portion of the target specimen associated with the first target electronic image; determining a second portion of the target specimen associated with the second target electronic image; identifying whether the first portion and the second portion are identical or overlapping; in response to identifying that the first portion and the second portion are identical or overlapping, displaying a first representation of the first target electronic image and a second representation of the second target electronic image in predetermined proximity to each other (Schaer, p.5-6, Retrieval Interface, Table 2 and Figs. 8-9; “the region selected in the viewer appears in the “Relevant images” column in the retrieval interface, and visually similar patches are retrieved from the selected dataset.” The comparison of visual features of the query image (read as “first target electronic image”) and other WSI images of a dataset (read as “a second target electronic image”) taught by Schaer is interpreted here as the claimed determination of whether the respective portions of two images are overlapping or identical, and the subsequent display of the query image and resulting matching images shown side-by-side is considered a representation of the two images in a predetermined proximity to each other, as claimed.). 
Schaer is considered analogous art because it pertains to histopathology slide analysis and visualization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method taught by the combination of Yip and Madani to include displaying images of regions of interest determined to have similar features side-by-side in a user interface, as taught by Schaer, in order to enable pathologists to more optimally view the images and corresponding information between them and thereby improve accuracy of diagnostic information (Schaer, Discussion and Conclusion sections, p.11).

Regarding claim 4, claim 1 is incorporated, and Yip in the combination further teaches wherein the heat map overlay comprises shading and/or coloration based on the predicted likelihood that the location contains a biomarker (Yip, Fig. 16B, ¶0070, 0204, 0245-0247, 0369; “an overlay map may be generated showing the predicted biomarker status for display to a clinician” wherein “The color bar indicates the predicted probability of the tumor PD-L1+ class.”).

Regarding claim 6, claim 1 is incorporated, and Yip in the combination further teaches displaying a magnification window, wherein the magnification window comprises a selectable icon for toggling the heat map overlay onto a magnified image (Yip, ¶0410, Fig. 31, Fig. 34-35; “Referring to FIG. 31, a GUI generated display 3100 having a panel 3102 showing an entire histopathology image 3104 and an enlarged portion (1.3× zoom factor) of that image 3104 displayed as window 3106. The panel 3102 further includes a magnification factor corresponding to the window 3106 and a tumor content report…FIG. 34 illustrates a drop down menu 3108 listing a series of classifications that a user can select for generating an classification overlay map that will be displayed on the display 3100.”), 

Regarding claim 9, claim 1 is incorporated, and Yip in the combination further teaches: determining, by applying machine learning techniques, whether there exists an area of interest associated with the first target electronic image and/or an area of interest associated with the second target electronic image (Yip, Fig. 6, steps 610-612, ¶0201-0204; “new (unlabeled or labeled) histopathology images may be received at the block 610 from the physical clinical records system or primary care system and applied to a trained deep learning framework which applies its…biomarker classification models, and the block 612 determines a biomarker prediction score…the block 612 may generate an absolute count of how many biomarkers are on the image, a percentage of the number of cells in tumor regions that are associated with each of the biomarkers”).
Schaer in the combination further teaches: in response to determining the area of interest associated with the first target electronic image exists, displaying an indicator associated with the first representation of the first target electronic image; and in response to determining the area of interest associated with the second target electronic image exists, displaying an indicator associated with the second representation of the second target electronic image (Schaer, Fig. 9, p.5-6; “The Gleason grade of results is shown when a patch has a Gleason annotation (example shown with a blue box).” Schaer shows that annotations are displayed on the images corresponding to patches having associated annotations).
As established above with respect to claim 1, Schaer is considered analogous art because it pertains to histopathology slide analysis and visualization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method taught by the combination of Yip, Madani and Schaer to include displaying annotations corresponding to regions of interest found in an image, as taught by Schaer, in order to enable pathologists to more optimally view the images and thereby improve accuracy of diagnostic information (Schaer, Discussion and Conclusion sections, p.11).

Claim 10 recites a system for analyzing an electronic image corresponding to a specimen, the elements of which correspond to the recited steps of method claim 1. Therefore, the recited elements of claim 10 are mapped to the proposed combination in the same manner as the corresponding steps of claim 1. Additionally, the rationale and motivation to combine the Yip, Madani, and Schaer references presented in the rejection of Claim 1 apply to this claim, and Yip in the combination further teaches at least one memory storing instructions; and at least one processor executing the instructions (Yip, ¶0411).

Claim 12 recites a system having elements which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 12 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Yip, Madani and Schaer references presented in the rejection of Claim 4 apply to this claim.

Claim 15 recites a system having elements which correspond to the recited steps of method claim 6. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6.  Additionally, the rationale and motivation to combine the Yip, Madani and Schaer references presented in the rejection of Claim 6 apply to this claim.

Claim 18 recites a system having elements which correspond to the recited steps of method claim 9. Therefore, the recited elements of Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 9.  Additionally, the rationale and motivation to combine the Yip, Madani, and Schaer references presented in the rejection of Claim 9 apply to this claim.

Claim 19 recites a non-transitory computer-readable medium storing instructions which correspond to the recited steps of method claim 1. Therefore, the recited elements of claim 19 are mapped to the proposed combination in the same manner as the corresponding steps of claim 1. Additionally, the rationale and motivation to combine the Yip, Madani and Schaer references presented in the rejection of Claim 1 apply to this claim, and Yip in the combination further teaches a non-transitory computer readable medium storing instructions (Yip, ¶0411).

Claim 20 recites a non-transitory computer-readable medium storing instructions which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 20 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Yip, Madani and Schaer references presented in the rejection of Claim 4 apply to this claim.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yip, Madani and Schaer, as applied to claims 1 and 10 above, and further in view of U.S. PG Pub. 2011/0060766 A1 (hereinafter “Ehlke”).
Regarding claim 7, claim 1 is incorporated, and Yip in the combination further teaches applying the machine learning system to the first target electronic image to determine whether a part of the target specimen contains a biomarker (Yip, Fig. 6, steps 610-612, ¶0201-0203; “new (unlabeled or labeled) histopathology images may be received at the block 610 from the physical clinical records system or primary care system and applied to a trained deep learning framework which applies its…biomarker classification models, and the block 612 determines a biomarker prediction score”).
The combination of Yip, Madani and Schaer does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ehlke does as follows. 
Ehlke teaches displaying a slide tray tool identifying an overview of the target specimen on the first target electronic image (Ehlke, Figs. 13-14B, ¶0142-0144; “Slide tray viewing window 1312 is also shown overlaid atop a portion of digital microscope viewing window 1310.”); and 
in response to determining the part contains a biomarker, presenting an indicator of the biomarker in the slide tray tool (Ehlke, Figs. 13-14B, ¶0142-0144; “Also displayed in slide tray viewing window 1312 is current case window 1320 and an annotations and snapshots window 1322…Displayed in annotations and snapshots window 1322 are annotations and snapshots of any portions of slides 716 that have been annotated or otherwise captured. All annotations and snapshots get added to the top of annotations and snapshots window 1322 as soon as they are created.”).
Ehlke is considered analogous art because it pertains to a method of tissue slide image viewing and analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display taught by the combination of Yip, Madani and Schaer to include a slide tray viewing window showing available snapshot and annotation information along with a slide overview image for each slide, as taught by Ehlke, in order to enable the pathologist to select appropriate visualization of annotated areas of interest on the slides. 

Claim 16 recites a system having elements which correspond to the recited steps of method claim 7. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7.  Additionally, the rationale and motivation to combine the Yip, Madani, Schaer and Ehlke references presented in the rejection of Claim 7 apply to this claim.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yip, Madani, and Schaer, as applied to claims 1 and 10 above, and further in view of U.S. PG Pub. 2012/0069049 A1 (hereinafter “Howe”).
Regarding claim 8, claim 1 is incorporated, and the combination of Yip, Madani and Schaer does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Howe does as follows.
Howe teaches displaying an annotation log comprising an indicator identifying the area of interest and a consultation request related to the area of interest (Howe, ¶0044-0047, 0087-0088; “all available snapshots and annotations may be displayed in the annotations and snapshots window” and “a first pathologist may want to consult with a second pathologist in another location regarding a particular case or one or more digital specimen images…According to embodiments, a “Consult Mode” is configured to connect multiple remote users to the same session. A non-limiting example provides that a notification is sent by the requesting pathologist to the receiving pathologist.”).
Howe is considered analogous art because it pertains to a method of tissue slide analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis method taught by the combination of Yip, Madani, and Schaer to include displaying an annotation window and enabling users to connect through a consult mode, as taught by Howe, in order to enable pathologists to consult with each other regarding a particular case or multiple specimen images and thereby improve accuracy of diagnostic information (Howe, ¶0087).

Claim 17 recites a system having elements which correspond to the recited steps of method claim 8. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8.  Additionally, the rationale and motivation to combine the Yip, Madani, Schaer and Howe references presented in the rejection of Claim 8 apply to this claim.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yip, Madani, and Schaer, as applied to claims 1, 10 and 19 above, and further in view of U.S. PG Pub. 2017/0330327 A1 (hereinafter “Ippolito”).
Regarding claim 21, claim 1 is incorporated, and the combination of Yip, Madani and Schaer does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ippolito does as follows. 
Ippolito teaches displaying a magnification window moving over the first target electronic image in response to a user input (Ippolito, ¶0066; “The user may then translate (e.g., via clicking, dragging, or otherwise moving) the second level magnification region around the first level image so as to view—in real time—regions of the first level image at higher magnification/resolution.”).
Ippolito is considered analogous art because it pertains to cellular image analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnified image display taught by Yip in the combination to include a step of displaying a magnified area of the tissue image overlaying the area of the image being magnified as the magnification area is moved around the image, as taught by Ippolito, in order to allow the viewer to more accurately and efficiently visualize regions of interest in real time while still showing the original positional context of the region of interest (Ippolito, ¶0049, 0066-0067). 

Claim 22 recites a system having elements which correspond to the recited steps of method claim 21. Therefore, the recited elements of claim 22 are mapped to the proposed combination in the same manner as the corresponding steps of claim 21. Additionally, the rationale and motivation to combine the Yip, Madani, Schaer and Ippolito references presented in the rejection of Claim 21 apply to this claim.

Claim 23 recites a non-transitory computer-readable medium having elements which correspond to the recited steps of method claim 21. Therefore, the recited elements of claim 23 are mapped to the proposed combination in the same manner as the corresponding steps of claim 21. Additionally, the rationale and motivation to combine the Yip, Madani, Schaer and Ippolito references presented in the rejection of Claim 21 apply to this claim.

Regarding claim 24, claim 1 is incorporated, and Yip in the combination further teaches wherein the magnification window comprises one or more selectable icons that change the magnification level in the magnification window (Yip, ¶0410, Fig. 31; “Referring to FIG. 31, a GUI generated display 3100 having a panel 3102 showing an entire histopathology image 3104 and an enlarged portion (1.3× zoom factor) of that image 3104 displayed as window 3106. The panel 3102 further includes a magnification factor corresponding to the window 3106 and a tumor content report.” The magnification factor in Yip is displayed with controls for increasing and decreasing the magnification of the image displayed in window 3106.). 
The combination of Yip, Madani and Schaer does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ippolito does as follows. 
Ippolito teaches displaying a magnification window over at least a portion that is being magnified of the first target electronic image; and presenting, in the magnification window, a magnified image of the target specimen at a magnification level that is different than a magnification level of the first target electronic image (Ippolito, ¶0042-0049; “The first second level (i.e., higher magnification level) image may be overlaid on the first level (i.e., lower magnification level) image. This may be done such that the first second level image is positioned according to (e.g., over) the region of the first level image that is comprised in the first second level image.” The first second level image may be positioned to directly overlay the corresponding portion of the first level image.).
Ippolito is considered analogous art because it pertains to cellular image analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue analysis method taught by the combination of Yip, Madani and Schaer to include a step of displaying a magnified area of the tissue image overlaying the area of the image being magnified in a position corresponding to the position of the area being magnified, as taught by Ippolito, in order to allow the viewer to more accurately and efficiently visualize regions of interest while still showing the original positional context of the region of interest (Ippolito, ¶0049). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668